Citation Nr: 0333367	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  99-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as hiatal hernia and gastritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for perforated eardrum 
of the right ear.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine with lumbosacral 
radiculopathy and bulging disc L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.  He also has unverified active duty for training in the 
Alabama National Guard and the active reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


REMAND

In October 2003, the veteran requested a hearing in this 
matter before a Veterans Law Judge sitting at the RO in 
Jackson, Mississippi.  Therefore, to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following action:

The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures.  The veteran and his 
representative should be provided with notice 
as to the time and place to report for said 
hearing.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




